Citation Nr: 0419161	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  04-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for 
myoglobinuria/rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


REMAND

The veteran had active duty from April 1985 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

On his VA Form 9 received in March 2004, the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  He was subsequently notified by a letter 
dated June 10, 2004, that a hearing had been scheduled in 
Washington on August 3, 2004.  Later in June 2004, the 
veteran submitted a statement to the Board withdrawing his 
request for a hearing in Washington, and instead requesting a 
Travel Board Hearing in St. Petersburg, Florida.  The veteran 
also indicated that his address had changed.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule a hearing before a 
Veterans Law Judge sitting in St. 
Petersburg, Florida.  The veteran should 
be notified of the date of the hearing at 
the address he listed on the request 
received at the Board in June 2004.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





